Citation Nr: 1730244	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  14-14 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a bilateral knee condition. 

3.  Entitlement to service connection for a left shoulder condition. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1955 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Diego, California.

The Veteran previously testified before the Board at a Video Conference Hearing in April 2017.  A copy of the hearing transcript is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for bilateral knees and left shoulder are REMANDED to the Agency of Original Jurisdiction (AOJ) and will be discussed in the REMAND portion of the decision below.  38 C.F.R. § 19.9(b) (2016). 


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks due to symptoms such as depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  



CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran in this case is challenging the initial evaluation assigned following the grant for service connection for PTSD.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

The duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were used to assess the Veteran's initial evaluation for his PTSD claim.  The Veteran was afforded VA examinations in connection with his claim in September 2010, February 2014, and February 2017.  The Board finds that the VA examination reports are adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in February 2017.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).

The Veteran's private and VA treatment records were consolidated and updated in the record for review.  Furthermore, the Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  Since the Board concludes that VA has fulfilled the duty to assist the Veteran in this case, there is no error or issue that precludes the Board from addressing merits of this appeal.  

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).
Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Veteran is currently assigned a 10 percent disability rating, effective November 2009 by a December 2010 rating decision.  Under the Diagnostic code 9411, a 10 percent disability rating is assigned where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  A 30 percent disability rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of short and long term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent disability rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126 (b). 

In September 2010, the Veteran was afforded a VA psychiatric examination.  During the evaluation, the examiner found no impairment in the Veteran's thought process or communication.  He found no evidence of delusions, hallucinations, suicidal, or homicidal ideations.  The Veteran was oriented to time, place, and person.  He maintained good eye contact throughout the examination and demonstrated a normal speech rate.  The Veteran reported to the examiner that he got six hours of sleep per night, and felt that it was sufficient.  The examiner could find no indication of panic attacks, depression, anxiety, or any obsessive and ritualistic behaviors.  He noted that the Veteran was able to maintain his personal hygiene and basic activities of daily living.  In conclusion, the examiner opined that the Veteran's exposure to traumatic events during service have a minor impact on his overall quality of life.  The Veteran reported that he gets upset when he is reminded of the traumatic events during service.  The examiner found that the Veteran was able to perform adequately during employment.  While the examiner acknowledged that the Veteran held multiple jobs after leaving the military, there was no correlation between his many job changes and his symptoms.  The examiner also added that the Veteran's social relationships are of high quality and that he has been able to maintain good recreational leisure pursuits.  In sum, the Veteran's PTSD symptoms cause very mild impairment and that the Veteran is likely to continue to function well. 

In February 2014, the Veteran underwent another VA psychiatric examination to evaluate the severity of his PTSD symptoms.  There, the examiner found that the Veteran's PTSD is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The examiner noted that the Veteran demonstrated efforts to avoid distressing memories, thoughts, and feelings closely associated with traumatic events during service.  The Veteran also has shown hypervigilance, anxiety, mild memory loss, and problems with concentration.  His interest and participation in significant activities have diminished, and he has developed feelings of detachment or estrangement from others.  His PTSD symptoms have caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

Three years later, the Veteran's symptoms reportedly worsened and he was afforded a VA examination in February 2017.  The examiner found that the Veteran's PTSD manifested by occupational and social impairment with reduced reliability and productivity.  The Veteran continues to experience recollections of distressing events from his military service and feels intense psychological distress at exposure to internal or external cues that symbolize or resemble those events.  He demonstrated efforts to avoid thoughts and activities, places and people that remind him of the trauma.  Unlike before, he now reports a restricted range of affection.  He has difficulty falling and staying asleep, and experiences irritability and anger outbursts.  He continues to struggle with concentration difficulties and hypervigilance.  In addition to the previously reported anxiety, the Veteran now displays symptoms such as suspiciousness, memory loss for names of relatives, stereotyped speech, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, and the inability to establish and maintain effective relationships.  
Upon reviewing the collective psychiatric examination reports, the Board finds that the Veteran's symptoms more closely approximates a 30 percent disability rating.  The evidence as a whole suggests that there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as chronic sleep impairment, anxiety, depressed mood, and hypervigilance, behavior of isolation, anger outburst, and irritability.  The Veteran has also demonstrated mild memory loss and difficulty in concentrating.  While stereotyped speech is one of the characteristics under a 50 percent disability rating, this symptom was not documented in the Veteran's treatment records and the majority of the evidence on file.  The evidence does not show indications of difficulty understanding complex commands, impaired judgment, panic attacks occurring more than once a week, impaired abstract thinking, and short term/long term memory loss, such as forgetting to complete tasks or learned materials.  While the absence of these symptoms is not always determinative, the Veteran failed to show other symptoms of similar severity, frequency, and duration.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

Consideration has been given to assigning a higher disability evaluation.  However, the Veteran's symptoms described in both the medical report and the lay statements do not indicate that the Veteran experiences the symptoms associated with a 70 percent.  The evidence does not show obsessional rituals that interfere with routine activities, thoughts of suicide or homicidal ideations, illogical or obscure speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, a neglect of personal appearance, and an inability to establish and maintain effective relationships, symptoms also associated with a 70 percent rating or higher.  Throughout the various VA examinations, the Veteran demonstrated his ability to maintain good personal hygiene.  He has consistently denied suicidal and homicidal thoughts throughout the years.  

The Board also does not find that the Veteran is entitled to a 100 percent disability rating because the evidence does not indicate a total occupational and social impairment, due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations.  Furthermore, there is no indication in the record that the Veteran poses a threat or danger to himself or others.  Overall, his symptoms are generally more consistent with a 30 percent rating.  

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board opines that the symptomatology and impairments caused by the Veteran's mood disorder are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  


ORDER

Entitlement to an initial evaluation of 30 percent for posttraumatic stress disorder is granted.  


REMAND

The Veteran currently seeks service connection for bilateral knee disability and a left shoulder condition.  After review of the claims file, the Board finds that a remand is required to afford the Veteran a VA examination and opinion.  Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i).  

By way of history, the Veteran claims that his left shoulder condition incurred during his military service.  In a January 2010 statement, the Veteran asserted that while he was stationed in Guam around 1973 to 1977, he sustained a shoulder injury when he took part in a softball game on base.  He remembers severe pain that caused him to fall to the ground.  However, he did not report to sick bay and did not seek medical treatment.  He had finally sought medical treatment several years after service.  A June 2000 MRI revealed complete tears of the supraspinatus and infraspinatus tendons with retraction of the muscles, posterior-superior labral tear, and partial tear of the subscapularis tendon.  To date, the Veteran has not been afforded a VA examination to develop his claim.  

Turning now to the Veteran's service connection claim for his bilateral knee disability.  In his January 2010 statement, the Veteran stated that he started running as a way to quit smoking in 1970, during his service.  At his April 2017 Board hearing, the Veteran testified that as part of his duties during service, he was required to lift heavy equipment on a regular basis, placing weight on his knees, which ultimately caused his disability.  The Board notes that his Service Treatment Record (STRs) noted a knee pain and swelling in May 1968.  Similar to his shoulder condition, the Veteran has yet been afforded a VA examination to assist in the development of his claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination in order to determine the nature and etiology of the Veteran's left shoulder and bilateral knee conditions.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.  

The examiner is asked to accomplish the following regarding the Veteran's bilateral knee condition:

a.  Determine what knee condition(s) does the Veteran have.  

b.  For any diagnosed knee conditions, the examiner must provide an opinion regarding whether it as least as likely as not (50 percent probability or more) that the Veteran's bilateral knee condition had onset in or is related to his military service.  The examiner must take into account the Veteran's complaints of pain during service.  

The examiner is asked to accomplish the following for the Veteran's left shoulder condition: 

a.  Determine what left shoulder condition does the Veteran have.  

b.  For any diagnosed left shoulder condition(s), the examiner must provide an opinion regarding whether it as least as likely as not (50 percent probability or more) that the Veteran's left shoulder condition had onset in or is related his military service.  

A rationale for all opinions offered should be provided.  The examiner must take into account all medical evidence and lay statements pertaining to each condition.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.  

3.  Then, review the examiner's opinion to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the stated opinion.  If the VA examination report is deficient in this regard, return the case to the VA examiner for further review and discussion.  

4.  Review the examiner's opinion to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the stated opinion.  If the VA examination report is deficient in this regard, return the case to the VA examiner for further review and discussion.  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


